Citation Nr: 1209743	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-17 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.

2.  Entitlement to service connection for a right and left knee disorder.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for residuals of an inguinal hernia.

5.  Entitlement to service connection for a gastro-intestinal disorder, claimed as an ulcer.

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to an initial disability rating greater than 10 percent for service-connected reactive airway disease.

8.  Entitlement to an initial compensable disability rating for service-connected thoracolumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to March 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.  In that decision, the RO granted service connection for reactive airway disease and thoracolumbar degenerative disc disease, and denied the remaining claims captioned above.  The Veteran expressed disagreement for the assigned initial disability ratings for the claims granted, as well as for the stated denials, and perfected a substantive appeal.

In September 2011, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of service connection for a right and left knee disorder, a bilateral foot disorder, and residuals of an inguinal hernia; and an increased disability rating for the service-connected reactive airway disease and thoracolumbar degenerative disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the Veteran has a right wrist disability that is manifested as a result of his period of service.

2.  Resolving all reasonable doubt in the Veteran's favor, a gastro-intestinal disorder is manifested as a result of his period of active service.

3.  Resolving all reasonable doubt in the Veteran's favor, a skin disorder is manifested as a result of his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a right wrist disorder  are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for a gastro-intestinal disorder have been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

3.  The criteria for service connection for a skin disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in May 2008 and November 2008, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided the requisite notice with regard to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases, such as peptic ulcers, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Right Wrist

The Veteran asserts that he has a right wrist disorder that is manifested as a result of his period of active service.  In his January 2008 claim, he indicated that he injured his wrist during hand to hand combat training while attending a Missouri police school.  During his September 2011 hearing, he added that at the time of his injury, he did not seek medical treatment because he did not want it to interfere with his career.  He also indicated that he did not have a current diagnosis associated with the right wrist, but that he would take over-the-counter pain medication to treat his symptoms.

A review of the Veteran's service treatment records reveals no evidence of  complaints, treatment, or diagnosis of a right wrist disorder. 

Following service, VA outpatient treatment records dated from June 2007 to November 2009 do not contain any objective evidence regarding a right wrist disorder.

A VA general medical examination report dated in May 2008 shows that the Veteran denied a history of a wrist sprain.  There was no report of any symptoms associated with the right wrist.  The diagnosis was wrist sprain not found.

Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim of service connection for a right wrist disorder, and the appeal will be denied.

Initially, the Board notes that the Veteran's service treatment records are completely negative of any symptoms associated with a right wrist disorder.  Service treatment records are highly probative as to the events occurring in service, as the records are generated with the specific purpose of ascertaining an individual's physical condition and are akin to statements of diagnosis and treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  The absence of any symptoms associated with a right wrist disorder during service weighs heavily against the claim.  

The Board finds probative the May 2008 opinion of the VA examiner that stated that there was no evidence of a wrist sprain.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Because the competent medical evidence of record shows that the Veteran's right wrist has been within normal limits over the course of this appeal, and there has been no diagnosis of a current right wrist disorder, service connection cannot be awarded.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In order for the Veteran to be granted service connection for a right wrist disorder, there must be evidence of an inservice disease or injury and a present disability which is attributable to such disease or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

At no time during the pendency of this appeal has the Veteran demonstrated, nor does the evidence show, that he was diagnosed as having a right wrist disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  As the evidence of record shows no diagnosis of any such current disability, service connection cannot be awarded. 

The Board recognizes that the Veteran has testified that he has a right wrist disorder and that a medical professional has not diagnosed him with a right wrist disability.  Courts have held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331,1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d. at 1313.  The Veteran is certainly competent, as a lay person, to report symptoms of which he has personal knowledge, and in this regard the Board finds his account credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a lay person, he is not competent to give a medical opinion regarding a diagnosis of a disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

In light of the absence of any competent medical evidence of record to suggest that the Veteran currently has a right wrist disorder, for the Board to conclude that the Veteran has such a disability would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2011); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Veteran's claim of entitlement to service connection for a right wrist disorder is denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim of entitlement to service connection for a right wrist disorder.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 56.

Gastro-intestinal Disorder

The Veteran asserts that he has a gastro-intestinal disorder that is manifested as a result of his period of active service.  In his January 2008 claim, he indicated that he had developed ulcers that were the result of heavy stress while in the Western Corridor of the Republic of Korea.  He added that his symptoms had worsened over time.  He reiterated his assertions during his September 2011 hearing, explaining that he had been treated while in service, and that his symptoms had continued to the present day.

A review of the Veteran's service treatment records reveals that in May 1992, the Veteran reported an upset stomach resulting from medication taken, in part, for asthma and neck pain.  He described experiencing nightly stomach pain and diarrhea, but no nausea or vomiting.

A service treatment record dated in December 2005 shows that the Veteran reported a three day history of stomach pain along with diarrhea and vomiting.

A service treatment record dated in March 2006 shows that the Veteran reported a one to two day history of nausea and vomiting, along with diarrhea, and subjective fever and chills.  The assessment was gastroenteritis.

Service treatment records dated from March 2006 to October 2006 note a history of gastroenteritis.

Subsequent to service, a VA outpatient treatment record dated in July 2007 shows that the Veteran was given an assessment of epigastric pain.  In October 2007, he was found to have hypertensive gastropathy, gastric mucosal atrophy, and erythymatous duodenopathy.  The assessment was gastroesophageal reflux disease hypertensive gastrophy, gastric mucosal atrophy, and erythymatous duodenopathy.  In March 2008, active problems were said to include unspecified gastritis and gastroduodenitis.  The assessment was H. pylori (Heliobacter pylori).  In April 2008, an assessment of H. pylori, pending appointment with gastro-intestinal doctor regarding treatment, was provided.

The May 2008 VA general medical examination report shows that the Veteran's pain medication was said to have side effects of epigastric discomfort.  He reported a history of being treated for H. pylori, for which he had a regimen of treatment.  He also provided a history of epigastric discomfort when mentally stressed or working long hours.  He denied any nausea, vomiting, hematemesis, or melena.  He denied hospitalization for this condition.  The diagnosis was peptic ulcer, not found; duodenitis and mild esophageal reflux, found.  

The Board finds the Veteran's testimony indicating that he experienced a gastro-intestinal disorder during his period of active service credible based upon the contemporaneous service treatment records showing assessments of stomach pain and gastroenteritis during service.  The competent medical evidence of record following service shows that the Veteran was diagnosed with gastroesophageal reflux disease hypertensive gastrophy, gastric mucosal atrophy, erythymatous duodenopathy, unspecified gastritis, gastroduodenitis, and H. pylori.  While the May 2008 VA examination report found no evidence of a peptic ulcer, there was evidence of current duodenitis and esophageal reflux.  

Further, the Veteran is competent to report observing the onset of gastro-intestinal symptoms during and since his period of active service, and that his account of having such symptoms is credible as it is consistent with the medical evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau, 492 F.3d at 1372.  In light of his competent and credible report of the onset and continuity of symptoms associated with a gastro-intestinal disorder and the current relevant diagnoses, the Board finds that the evidence is at the very least in equipoise as to whether he has a current gastro-intestinal disorder that had its onset during service.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Skin Disorder

The Veteran asserts that he has a skin disorder that is manifested as a result of his period of active service.  In his January 2008 claim, he indicated that he had developed a skin disorder while training in Colorado during his period of active service.  During his September 2011 hearing, he described that during training exercises at Fort Carson, he began experiencing skin irritation and discoloration for which he was treated with Ketoconazole to keep it manageable.  He added that his symptoms had continued ever since.

A review of the Veteran's service treatment records reveals that in March 1995, the Veteran was treated for a one week history of skin discoloration.  White spots on the side of the face were noted.  The Veteran indicated that treatment with a Selsun solution had worked with no side effects, but that the symptoms would return following treatment protocol.

Service treatment records dated in May 1995 show that the Veteran reported continued dryness and discoloration of the skin on his face.  A medical consultation report shows that the reported symptoms were said to be on the face and neck.  The provisional diagnosis was rule out chronic tinea versicolor versus tinea capitus.  A scaly scalpline was also noted for which an assessment of mild seborrhea versus sebopsoriasis was given.

A service treatment record dated in August 1995 shows that the Veteran was said to have existing dermatological problems.

A service treatment record dated in June 1996 shows that the Veteran reported continued symptoms associated with his skin disorder, manifested by drying and peeling of the skin.  Treatment was said to simply keep the rash from spreading.  The rash was said to extend to the left side of the face from the middle ear to the hair line.

A service consultation record dated in June 1996 shows that the  Veteran presented with recurrent erythimer, prumeter, lesions on the face and neck.  Treatment was said to resolve the symptoms, but they would continue to return.  The provisional diagnosis was tinea versicolor and tinea capitus.  An assessment of seborrhic dermatitis and tinea versicolor was given.

A service treatment records dated in November 1997 shows that the Veteran reported continued symptoms of facial skin discoloration and peeling.  The assessment was tinea versicolor.

Service treatment records dated in February 2006 and March 2006 show that the Veteran had various skin tags removed.

Service treatment records dated in March 2006 show that the Veteran had an active continued prescription for Ketoconazole.

Following service, a VA outpatient treatment record dated in July 2007 shows that the Veteran was given an assessment of rash on chest, trunk, and scalp.

A VA dermatology consultation report dated in August 2007 shows that the Veteran was referred for a rash on his body which was said to have been ongoing for three to four years.  He had been using Ketoconazole for treatment.  The impression was seborrheic dermatitis, rule out tinea versicolor.

A VA dermatology consultation report dated in November 2007 shows that the Veteran reported that his condition was much better, but that there were still some small popular lesions on his back.  He was told to continue with the same medication.

A VA outpatient treatment record dated in March 2008 shows that the Veteran was not happy with his dermatology consult, and that he wished to be scheduled for a different consultation.

The May 2008 VA general medical examination report shows that the Veteran reported initially experiencing facial peeling during his period of active service while stationed in Colorado between 1993 and 1994, and that he had been treated with Ketoconazole.  He added that he continued to experience intermittent symptoms associated with his skin disorder, and that he continued to be treated with Ketoconazole.  The diagnosis was skin disorders resolved.

The Board finds the Veteran's testimony indicating that he experienced a skin disorder during his period of active service credible based upon the contemporaneous service treatment records showing assessments of dermatological problems variously diagnosed as chronic tinea versicolor, tinea capitus, seborrhea, sebopsoriasis, and seborrhic dermatitis.  Service treatment records show continued treatment with Ketoconazole.  The competent medical evidence of record following service shows that the Veteran was diagnosed with seborrheic dermatitis, rule out tinea versicolor, and demonstrated continued treatment with Ketoconazole.  While the May 2008 VA examination report found no evidence of an active skin disorder, the Veteran has described the intermittent nature of the skin disorder and the United States Court of Appeals for Veterans Claims (Court) has recognized the nature of skin disorders have active and inactive stages.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

Further, the Veteran is competent to report observing the onset of his dermatological symptoms during and since his period of active service, and that his account of having such symptoms is credible as it is consistent with the medical evidence of record.  See Barr, 21 Vet. App. at 303; Jandreau, 492 F.3d at 1372.  In light of his competent and credible report of the onset and continuity of symptoms associated with a skin disorder and the current relevant diagnoses, the Board finds that the evidence is at the very least in equipoise as to whether he has a current skin disorder that had its onset during service.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  See Ashley, 6 Vet. App. at 59; see also Massey, 7 Vet. App. at 206-207.


ORDER

Service connection for a right wrist disorder is denied.

Service connection for a gastro-intestinal disorder is granted.

Service connection for a skin disorder is granted.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for a right and left knee disorder, a bilateral foot disorder, and residuals of an inguinal hernia; and an increased disability rating for the service-connected reactive airway disease and thoracolumbar degenerative disc disease.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Initially, the Board notes that as this matter is being remanded for the reasons set forth below, any ongoing VA medical treatment records of the Veteran should also be obtained.  In this regard, the most recent VA outpatient treatment record associated with the claims file are dated in November 2009.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Right and Left Knee Disorders

With regard to the issue of service connection for right and left knee disorders, during his September 2011 hearing, the Veteran indicated that his symptoms began during his period of active service.  He indicated that he had been diagnosed with tendonitis in service, and that he was treated with over-the-counter pain medication.  He added that his symptoms had continued ever since.  He also indicated that following service, he had sustained a torn anterior cruciate ligament which had been made more symptomatic due to the knee disorders first manifested during service.

Service treatment records show that the Veteran was seen in December 1990 for left knee pain and diagnosed with tendonitis and IT Band syndrome.  In March 1995, he was treated for right knee pain.  Following service, VA outpatient treatment records reveal that the Veteran reported knee pain with exercising.  During the May 2008 VA examination, the Veteran reported continued intermittent bilateral knee pain since service.  The diagnosis was bilateral knee arthralgia without evidence of arthritis.  The examiner, however, did not provide an opinion as to whether any right and left knee disorder found on examination was etiologically related to the Veteran's period of active service.  In light of the Veteran's competent report as to the onset and continuity of symptoms, the Board finds that a VA compensation examination and opinion is needed to assist in making a determination on this issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  In particular, the examination must take into consideration the Veteran's documented inservice treatment and his report of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Bilateral Foot Disorder

With regard to the issue of service connection for a bilateral foot disorder, during his September 2011 hearing, the Veteran indicated that symptoms to include pain and swelling began during his period of active service following the rigors of physical training.  He added that he had to wear inserts in his shoes as a result of his symptoms, and that he had continued to experience such symptoms ever since.

Service treatment records show that in July 1991, the Veteran was treated for a left foot injury after a fly wheel was dropped on his left foot.  X-rays were negative for a fracture.  The assessment was contusion of the left foot.  In September 1994, he was treated for bilateral foot anomalies and given an assessment of possible warts.  In January 1995 and March 1995, he was treated for bilateral plantar warts.  In April 1999, he was treated for blisters on the bottom of both feet following a 12 mile road march.  In November 2004, he reported pain on both feet, but the assessment was normal examination.

Following service, VA outpatient treatment records reveal intermittent reports of bilateral foot pain for which arches were provided.  X-ray dated in August 2007 show an old fracture of the first left phalanx of the fifth toe.  During the May 2008 VA examination, the Veteran reported a five year history of recurrent swelling of both feet, accompanied by blisters and warts.  The diagnosis was old healed fracture of the first left phalanx of the fifth toe.  The examiner, however, did not comment on the symptoms described by the Veteran, nor the inservice assessments as set forth above.  The examiner also failed to provide an opinion as to whether any current findings were etiologically related to the Veteran's period of active service.  In light of the Veteran's competent report as to the onset and continuity of symptoms, the Board finds that a VA compensation examination and opinion is needed to assist in making a determination on this issue, to include consideration of the Veteran's documented inservice treatment and his report of a continuity of symptomatology.  See McLendon, 20 Vet. App. at 79; Dalton, 21 Vet. App. at 23. 

Residuals of an Inguinal Hernia

With regard to the issue of service connection for an inguinal hernia, during his September 2011 hearing, the Veteran indicated that he underwent a hernia repair during his period of active service.  He described undergoing a procedure that involved an incision to the affected area, and that he has experienced numbness and discomfort ever since.

A service treatment record dated in February 1993 shows that the Veteran was treated for a right groin mass with discomfort associated with lifting which was easily reducible.  The assessment was right inguinal hernia.  Surgical correction was recommended.

Following service, VA outpatient treatment records reveal a history of the inguinal hernia.  The May 2008 VA examination report provides a diagnosis inguinal hernia, resolved, but does not discuss any description of the asserted disorder by the Veteran.   As the examiner failed to annotate any description of the asserted disability by the Veteran, and failed to provide an opinion as to whether any current reported findings were etiologically related to the Veteran's period of active service, and in light of the Veteran's competent report as to the onset and continuity of symptoms, the Board finds that a VA compensation examination and opinion is needed to assist in making a determination on this issue, to include consideration the Veteran's documented inservice treatment and his report of a continuity of residuals since service.   See McLendon, 20 Vet. App. at 79; Dalton, 21 Vet. App. at 23. 

Reactive Airway Disease and Thoracolumbar Degenerative Disc Disease

With regard to the issues of an increased disability rating for the service-connected reactive airway disease and thoracolumbar degenerative disc disease, in correspondence dated in August 2011 and during the September 2011 hearing, it was asserted that the Veteran's respective disabilities had increased in severity since his most recent VA examination.  He has not undergone relevant VA examination(s) since May 2008.  In light of the Veteran's contentions of increased symptomatology and a review of the medical evidence of record, the Board finds that a contemporaneous examination must be conducted.  When a claimant alleges that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain copies of any additional VA treatment records of the Veteran from the appropriate VA Medical Center, dating from November 2009 to the present, and associate them with the claims files. 

2.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA orthopedic examination so as to ascertain the precise nature and etiology of his asserted right and left knee disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.

All pertinent symptomatology and findings must be reported in detail.  The examiner must record a detailed history of in-service and post-service symptomatology.  The examiner must consider the competent statements of the Veteran as to the onset and continuity of symptomatology since service. 

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether it is at least as likely as not that any current right and left knee disorder found on examination is related to the Veteran's period of active service, or to any incident therein.  A complete rationale for all opinions must be provided, citing the objective medical findings leading to the examiner's conclusion. 

3.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the precise nature and etiology of his asserted bilateral foot disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.

All pertinent symptomatology and findings must be reported in detail.  The examiner must record a detailed history of in-service and post-service symptomatology.  The examiner must consider the competent statements of the Veteran as to the onset and continuity of symptomatology since service. 

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether it is at least as likely as not that any current bilateral foot disorder found on examination is related to the Veteran's period of active service, or to any incident therein.  A complete rationale for all opinions must be provided, citing the objective medical findings leading to the examiner's conclusion. 

4.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the precise nature and etiology of his asserted residuals of an inguinal hernia repair.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.

All pertinent symptomatology and findings must be reported in detail.  The examiner must record a detailed history of in-service and post-service symptomatology, to include any residual scarring and neurological manifestations.  The examiner must consider the competent statements of the Veteran as to the onset and continuity of symptomatology since service. 

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether it is at least as likely as not that any current residuals of an inguinal hernia repair found on examination are related to the Veteran's period of active service.  A complete rationale for all opinions must be provided, citing the objective medical findings leading to the examiner's conclusion. 

5.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA respiratory examination for the purpose of ascertaining the current nature and severity of his service-connected restrictive airway disease.  The Veteran's claims file, to include a copy of this Remand, must be made available to the examiner for review.  The examiner shall annotate the report to reflect review of the claims file was undertaken.  All diagnostic testing deemed necessary shall be undertaken, to include the performance of a pulmonary function test which contains the full range of results necessary to rate the disability under the diagnostic criteria (Diagnostic Code 6602).

The examiner is requested to express an opinion as to the degree of disability associated with the disability.  If further testing or examination by other specialists is deemed necessary, such testing or examination is to be accomplished.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided. 

6.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA orthopedic and neurological examination  for the purpose of ascertaining the current nature and severity of his service-connected thoracolumbar degenerative disc disease.  The Veteran's claims file, to include a copy of this Remand, must be made available to the examiner for review.  The examiner shall annotate the report to reflect review of the claims file was undertaken.  All diagnostic testing deemed necessary shall be undertaken.  The examiner is requested to address the following: 

(a)  Provide the range of motion of the thoracolumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees. 

(b)  Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disorder and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner shall express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time. This determination shall also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

(c)  Identify any associated neurological deformities associated with the service-connected thoracolumbar disability.  The severity of each neurological sign and symptom must be reported.  Provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of the associated nerve.  Moreover, state whether any other nerve is affected and if so state the severity of the impairment of the nerve affected. 

(d)  State whether the Veteran has intervertebral disc syndrome.  If so, state whether the intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of the episodes over the preceding 12 months must be reported.  The examiner shall note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided. 

7.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

8.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


